Van Kirk, P. J. (dissenting).
The employment in this case was confined to work at a fixed place in another State. Claimant’s work may not be considered to be occasional transitory work. He had been employed on other work in various places by the employer but at no time as a steady, continuous employee. His hiring was a separate hiring for each separate piece of work at a fixed place. When such work was completed his employment ceased and he returned to his "home.
The award should be reversed and the claim dismissed. (Matter of Cameron v. Ellis Construction Co., 252 N. Y. 394; Matter of Copeland v. Foundation Co., 256 id.-.)
Hinman, J., concurs.
Award affirmed, with costs to the State Industrial Board.